Citation Nr: 1629410	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March to August 2002, and from November 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied reopening service connection lumbar spine and headaches disorders and denied service connection for a psychiatric disorder other than PTSD.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file.

The case was initially before the Board in April 2014, at which time the Board denied reopening service connection for the lumbar spine and headaches claims.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims.  During the pendency of that appeal, the parties jointly agreed to vacate the April 2014 Board decision as to those issues and to remand those claims back to the Board.  Those claims were returned to the Board in compliance with the May 2015 Joint Motion for Remand and Court order, and in July 2015, the Board reopened service connection for those claims and remanded them for additional development at that time.  

Respecting the Veteran's psychiatric claims, the Board remanded the claims to reopen PTSD and service connection for a psychiatric disorder other than PTSD in the April 2014 Board decision.  Those claims were returned to the Board in December 2014, at which time the Board reopened service connection for PTSD and remanded the entire psychiatric claim for additional development.  During the pendency of that remand, the AOJ awarded service connection for PTSD in an April 2015 rating decision; however, the AOJ continued to deny service connection for a psychiatric disorder other than PTSD in a July 2015 supplemental statement of the case.  That claim has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board reopened service connection for lumbar spine and headaches disorders in the July 2015 Board decision; those reopened claims were remanded for additional development at that time.  A review of the claims file documents that the AOJ has not undertaken any of the development requested by the Board in its July 2015 remand as of this time.  Thus, those claims are again remanded in order for the AOJ to comply with the Board's previous remand as to those issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Respecting the Veteran's psychiatric disorder claim, the Veteran underwent a VA examination in March 2011, at which time that VA examiner stated that the Veteran did not have any psychiatric disorder at that time, despite there being diagnoses of PTSD, substance and alcohol abuse, adjustment disorder, and depression in his VA treatment records.  

Consequently, the Veteran underwent another VA examination in September 2014 at which time he was diagnosed with "persistent depressive disorder," although the examiner opined that such was less likely than not due to service.  Finally, the Veteran underwent a VA examination in January 2015 at which time the examiner diagnosed the Veteran's PTSD and related that disorder to his military service; however, the January 2015 examiner did not discuss any other psychiatric disorders noted in the claims file at that time, particularly the noted depressive and adjustment disorders, and the substance and alcohol abuse disorders.  

In light of the January 2015 examiner's failure to discuss the other psychiatric disorders, and particularly did not discuss whether those other psychiatric disorders were subsumed by the Veteran's PTSD diagnosis (i.e., whether those disorders are symptoms of the larger PTSD diagnosis and are not separate and distinct from the Veteran's PTSD), a remand is necessary in order to afford the Veteran another VA examination in which such is adequately addressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any identified private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should complete the July 2015 remand directives for the Veteran's lumbar spine and headaches claims; the AOJ should ensure compliance with the July 2015 remand before returning those claims to the Board.

2.  Obtain any and all VA treatment records from the North Little Rock and Long Beach VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for an appropriate VA examination with a VA psychiatrist or psychologist to determine whether any current psychiatric disorder (other than his PTSD), to include depressive and adjustment disorders, and substance and alcohol abuse, are related to military service or his service-connected PTSD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all separate and distinct psychiatric disorders from the Veteran's service-connected PTSD, to include any noted depressive and adjustment disorders as well as substance and alcohol abuse disorders.  

The examiner should discuss whether the Veteran's depressive and adjustment disorders are separate and distinct from his PTSD, or whether such are symptoms of, and are not separate and distinct from, his service-connected PTSD.  If such are considered separate and distinct disorders from the Veteran's PTSD, the examiner should-to the best of his or her ability-indicate which symptoms are attributable solely to each separate and distinct psychiatric disability.  

For each separate and distinct psychiatric disorder diagnosed other than PTSD, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such began during or is otherwise related to military service.  

Then, the examiner should opine whether any separate and distinct psychiatric disorder other than PTSD is at least as likely as not (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected PTSD.

Regarding any substance/alcohol abuse disorders found, if such is diagnosed the examiner must opine as to whether it is at least as likely as not that the substance/alcohol abuse disorder is caused by, aggravated by, or a symptom of the Veteran's PTSD and/or any other separate and distinct psychiatric disorders found.  

If the examiner finds that the Veteran has a substance/alcohol abuse disorder that is aggravated by another psychiatric disorder, the examiner must attempt to establish a baseline level of severity of the alcohol/substance abuse disorder prior to aggravation by the psychiatric disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder other than PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

